COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00826-CV
Style:                              Michael Wayne Barnes
                                    v. Harris County Assistant District Attorney Maritza Antu and Court Appointed Defense
                                    Counsel Mary C. A. Moore
                    *
Date motion filed :                 February 14, 2014
Type of motion:                     Motion requesting a no answer default judgment pursuant to Texas Rule of Civil Procedure
                                    239 against appellee Mary C. A. Moore
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motion is:

          Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time absent extraordinary circumstances
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________




Judge's signature:       /s/ Laura C. Higley
                         

Panel consists of        ____________________________________________

Date: February 27, 2014



November 7, 2008 Revision